Citation Nr: 9916780	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  96-51 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
cervical strain, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for right 
patellofemoral pain syndrome, currently evaluated as 10 
percent disabling.  

3.  Entitlement to an increased rating for left 
patellofemoral pain syndrome, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Thomas H. Johnson, Jr., Esq.  


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from June 1972 to 
March 1979, and from February 1991 to March 1995, with active 
duty for training from July 1988 to September 1988.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a February 1997 rating 
decision in which the RO increased the veteran's disability 
ratings from noncompensable (zero percent) to 10 percent for 
residuals of cervical strain, as well as for right and left 
patellofemoral pain syndrome.  The effective date for all 
three disability ratings was October 1996.  The veteran filed 
an NOD in July 1997, and an SOC was issued by the RO in 
August 1997.  The veteran filed a substantive appeal in 
September 1997.  The veteran's appeal subsequently came 
before the Board, which, in a March 1998 decision, denied the 
veteran a rating greater than 10 percent for all three 
disabilities.  

Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
(previously known as the U.S. Court of Veterans Appeals, 
prior to March 1, 1999).  In that litigation, [redacted], the Court 
issued an order in which it granted a Joint Motion for a 
Remand and to Stay Further Proceedings, which had been filed 
by the VA General Counsel and counsel for the appellant, and 
vacated the Board's March 1998 decision.  The Court remanded 
the case to the Board, under the authority of 38 U.S.C.A. 
§ 7252(a) (West 1991 & Supp. 1998), for readjudication in 
compliance with the instructions in the Joint Motion for 
Remand.


REMAND

As noted in the Introduction, above, the Court issued an 
order, in December 1998, in which it granted a Joint Motion 
for Remand and vacated the Board's March 1998 decision.  In 
that Joint Motion, the Secretary and the veteran, through 
counsel, noted that the Compensation and Pension (C&P) 
examination report, dated in December 1996, had reported the 
veteran's current medical history, but made no reference to 
other medical records, and included minimal reference to the 
veteran's complaints of "pain on use" of his service-
connected disabilities.  The motion also indicated that the 
VA examiner's clinical findings did not include adequate 
comments regarding the effect of pain, or the absence 
thereof, in the examination and manipulation of the service-
connected joints.

In addition, the Board was noted to have simply determined 
that the preponderance of the evidence was against the 
veteran's claims, and not to have adequately addressed the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, as required under 
DeLuca v. Brown, 8 Vet.App. 202, 204-206 (1995).  
Furthermore, the motion stated that VA had failed in its duty 
to assist the veteran by not seeking medical treatment 
records from Dr. Sheri A. Kaitz of Durham, NC, after being 
put on notice by the veteran that Dr. Kaitz would release 
such records only when they were requested by VA.  

In our March 1998 decision, the Board had discussed the 
DeLuca criteria, and noted that the VA medical examiner had 
specifically stated that it would be speculative to comment 
beyond the manifestations shown upon examination.  
Nevertheless, the parties signatory to the Joint Motion for 
Remand agreed that the Board had not adequately addressed the 
criteria in the regulations interpreted in DeLuca.

The Board notes that the Court, in a recent decision in the 
case of Arms v. West, 12 Vet.App. 188, 201 (1999), emphasized 
the need for remand to satisfy the Court's requirement of  
"a new examination that adequately evaluates the functional 
impairment due to pain . . . , followed by a decision that 
specifically addresses the pain issue, supported by an 
adequate statement of reasons or bases."  Although that 
precedent post-dated the Board decision, it does counsel for 
remand in this matter.

Given the conclusions in the Joint Motion for Remand, which 
has been approved by the Court, the Board believes the 
veteran should be afforded an additional VA medical 
examination in which his complete medical history will be 
considered, to elicit appropriate findings with respect to 
his service-connected disabilities, and to include commentary 
by the examiner as to any reports of pain or functional loss 
on use.

Therefore, in accordance with the provisions of the Joint 
Motion for Remand, further appellate consideration will be 
deferred and the veteran's increased rating claims for 
cervical strain, as well as for right and left patellofemoral 
pain syndrome, are REMANDED to the RO for the following 
action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(VA or non-VA), if any, who have treated 
the veteran for cervical strain, as well 
as right and left patellofemoral pain 
syndrome.  The RO should request that the 
veteran furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  In particular, the RO 
should attempt to obtain medical records 
from "Dr. Sheri A. Kaitz, 508 Fulton 
Street, Durham, NC 27705," plus any 
additional private treatment records, or 
additional VA medical records not already 
on file which may exist, and incorporate 
them into the claims folder.  

2.  The veteran should then be scheduled 
for a medical examination to re-evaluate 
the nature and extent of his cervical 
strain, as well as the patellofemoral pain 
syndrome associated with his right and 
left knees.  Before evaluating the 
veteran, the examiner should review the 
claims folder, including a copy of this 
Remand and any evidence added to the 
record.  The examiner's report should 
fully set forth all current complaints, 
pertinent clinical findings, and 
diagnoses.

3.  In particular, the examiner should 
comment on the level of the veteran's pain 
due to the service-connected disabilities, 
and the effect such pain has on the 
veteran's functional ability, i.e., 
whether there is any functional loss due 
to weakened movement, excess fatigability, 
incoordination, or pain on use.  If 
feasible, the examiner should comment as 
to any additional range-of-motion loss 
(beyond that due to the objectively-
demonstrated cervical and knee 
abnormalities) caused by those factors.  
Furthermore, the examiner should state the 
etiology of any pain, and whether such 
pain claimed by the veteran is supported 
by adequate pathology, or evidenced by 
visible behavior on motion or palpation.  
All opinions expressed should be supported 
by reference to pertinent evidence.  

4.  Upon completion of the development of 
the record requested by the Board, and any 
other development deemed appropriate by 
the RO, the RO should again consider the 
veteran's claims, with particular 
consideration of the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  If action taken 
remains adverse to the veteran, he and his 
accredited representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) concerning all evidence added 
to the record since the last SSOC, 
including the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  Thereafter, the veteran 
and his representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



